The facts brought before us by this appeal are precisely similar to those in Holman, Administrator, v. Uglow, see ante page 358, this day decided by us, with the exception that the instant case concerns the death of William Hayes who, as a companion to Irvin Holman, whose death by the alleged negligence of the defendant was the subject matter of that case, was shoving the Chrysler car mentioned therein.
Appellant assigns only two errors. The first is predicated upon the order of the circuit court which denied his motion for a nonsuit; the second is founded upon an exception which the appellant saved when the court gave to the jury an instruction precisely similar to the one quoted in Holman v. Uglow.
We have carefully read the transcript of the testimony and find, as stated above, that the facts developed by the witnesses are substantially similar to those reviewed in Holman v. Uglow.
For the same reasons as are stated in that decision, we have concluded that the circuit court committed no error when it denied *Page 374 
defendant's motion for a nonsuit. We have again given careful consideration to the above mentioned instruction, but find that it presents no error. The reasons stated in Holman v. Uglow
will suffice as the basis for our conclusion.
It follows from the foregoing that the judgment of the circuit court will be affirmed.
BEAN, C.J., RAND and KELLY, JJ., concur. *Page 375